Order filed August 1, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00543-CV
                                  ____________

      JACOBS FIELD SERVICES NORTH AMERICA, INC., JACOBS
      ENGINEERING GROUP, INC., AND JACOBS ENGINEERING, INC.,
                             Appellants

                                        V.

 MAURICE WARE AND VALIERY JACKSON-WARE, INDIVIDUALLY
      AND AS NEXT FRIEND OF MAURICE WARE, JR., MINOR,
                          Appellees


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-27771

                                   ORDER

      The clerk’s record was filed July 26, 2017. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record filed with this court does not contain Volumes II and III of the
clerk’s record.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before August 16, 2017, containing Volumes II and III of the clerk’s
record.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM